OPINION OF THE COURT
PER CURIAM.
The Appellant appeals his conviction of Driving Under the Influence of Alcoholic Beverages, a violation of Florida Statutes 316.193 and resulting sentences.
The only issue for review is whether the trial court abused its *134discretion in finding exceptional circumstances which would justify an extension of the speedy trial time pursuant to F.R.C.P. 3.191(d)(2) and (f). The facts here are similar to those of Dedmon v. State, 400 So.2d 1042 and Valle v. State, 444 So.2d 534, where one of the State’s witnesses went on vacation unexpectedly. The trial court found that no abuse of discretion was shown. Similarly, the record here indicates that the State made diligent efforts to secure the witness and had been in contact with the witness but was uninformed of her intended absence. Further, her testimony was unique in that she was the nurse who drew blood for a critical blood alcohol content report and the defense had called into question whether the blood sample was legally taken.
Based upon these facts, the time extension was reasonable. No abuse of discretion was shown.
Accordingly, the order denying RAFAEL DOMINGUEZ’S Motion for Discharge and the Final Judgment of Conviction and Sentence are Affirmed.